DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 8-13 and ENST00000449605.1 in the reply filed on December 30, 2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II are drawn to a product and a process specially adapted for use of said product and therefore have unity of invention (page 1, Response).  This is not found persuasive because the present application is not filed under a national phase (i.e., 371) and therefore, arguments based on unity of invention does not apply.  The reasons for restriction is based on undue search and examination burden which has been discussed in the Restriction requirement mailed on December 8, 2021. In addition, because Applicants elected a method of use (i.e., Group II), the potential rejoinder right under In re Ochiai has been lost.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 30, 2021.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on February 22, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201910132726.3 application as required by 37 CFR 1.55.
The foreign priority is therefore denied.
Information Disclosure Statement
No IDS has been filed to date of the instant Office communication.
Drawings
The drawings received on February 4, 2020 are acceptable.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-10, 12, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite the judicial exception of the naturally existing long non-coding RNAs present and their natural correlation to a subject’s predisposition to intrahepatic cholestasis of pregnancy. This judicial exception is not integrated into a practical application because the claims recite a series of steps which are routinely performed in the relevant field of nucleic acid based diagnostics, such as performing an RT-PCR reaction without a 
As noted in Association for Molecular Pathology et al., v. Myriad Genetics, Inc. et al,. (herein, Myriad), the Supreme Court stated the following:
“Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the 101 inquiry." (page 12).

Similarly, in Prometheus (citation omitted), the Supreme Court expressed that the laws of nature recited in the patent claims – the relationship between concentrations of certain metabolites in the blood and the likelihood that a thiopurine drug dosage will prove ineffective or cause harm – are not themselves patent-eligible, the claimed processes are likewise not patent-eligible unless they have additional features that provide practical assurance that the processes are genuine application of those laws rather than drafting efforts designed to monopolize the correlations.  The Court added that additional steps in the claimed processes were not themselves natural laws, but neither are they sufficient to transform the nature of the claims.
	That is, any additional steps consists of well-understood, routine, conventional activity already engaged in by the scientific community, when viewed as a whole, "add nothing significant beyond the sum of their parts taken separately.”  That is, in order to “transform” an unpatentable law of nature into a patent-eligible application of such 
	The Office has since published a 2019 revised patent subject matter eligibility guidance (herein, “PEG”) which now requires Step 1, Step 2A, prong-1 and prong-2, and Step 2B analysis for determination of patent eligibility.  The claims have been analyzed according to these steps.
Step 1: Is the claim(s) directed to at least the statutory class of inventions?
	The claims are drawn to a process and therefore, satisfy the inquiry under the present step.
Step 2A, Prong-1: Does the claim(s) recite an abstract idea, law of nature or natural phenomenon?
	Claim 8, and the dependent claims therefrom (i.e., claims 9-10, 12, and 13) recite the natural phenomenon in that the level of long, non-coding RNA marker ENST00000449605.1 is correlated to a subject’s predisposition or condition of intrahepatic cholestasis of pregnancy.
	Such is clear from the instant specification:
“Finally, the serum/plasma LncRNAs associated with the pathogenesis of ICP [Intra Cholestasis of Pregnancy] resulted through screening were used to constitute the diagnostic kit (ENST00000449605.1 …).  The diagnostic kit included primers, probes, Taq enzymes, and dNTPs of these serum/plasma LncRNA compositions (page 7)

“it was found that 58 LncRNAs were up-regulated and 85 LncRNAs were down-regulated … and miR-39 was used as the external reference gene to calculate the relative expression level.  LncRNAs with statistically significant 

“Multivariate logistic regression analysis results showed that ENST00000449605.1 … were significantly associated with the pathogenesis of ICP and the composition of these three LncRNAs was more effective as a biomarker for ICP” (page 8)
	
	Clearly, the claims recite the judicial exception of the correlation between the level of long, non-coding RNA of ENST00000449605.1 and intrahepatic cholestasis of pregnancy.
	Therefore, the answer to the present inquiry is a, “yes”.
Step 2A, Prong-2: Does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	The independent claim 8 does not recite any additional element other than detect LncRNA ENST00000449605.1 and that the detection is correlated to the method of “detecting an intrahepatic cholestasis of pregnancy in a subject”.
	The dependent claim 9 further clarifies that the long non-coding RNAs being detected has a cDNA sequence but the actual detection is the detection of the RNAs and therefore, the claim does not recite any additional element.
	The dependent claim 10 recites that the method is a PCR based method utilizing enzymes reverse transcriptase, DNA polymerase, dNTPs and buffers and primers which are able to amplify from the LncRNA ENST00000449605.  However, 
	The dependent claim 12 recites that the subject is a pregnant woman and the sample is a serum, but the judicial exception exists in the pregnant woman and the sample type recited in their natural surrounding and therefore the limitation does not recite any additional element.
	Lastly, the dependent claim 13 is a common post solution activity which does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception, which tantamount to a drafting effort to monopolize the exception (see MPEP 2106.05(e) and (g)).
	For these reasons, the claims do not recite any additional elements that integrate the judicial exception into a practical application (i.e., the answer is, “no”).
Step 2B: Does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	The additional steps of performing a reverse transcription reaction and a PCR reaction, otherwise known as, “RT-PCR” reaction of RNA molecules for determining their presence and/or expression levels for determining their correlation with a condition is a well-understood, routine and conventional practice in the art in the molecular diagnostics and therefore, is not deemed to be significantly more than the recitation of the judicial exception.
id., at 67, there is a danger that granting patents that tie up their use will inhibit future innovation, a danger that becomes acute when a patented process is no more than a general instruction to ‘apply the natural law,’ or otherwise foreclose more future invention than the underlying discovery could reasonably justify.” (Prometheus v. Mayo). 

	Therefore, for these reasons set forth above, the invention as claimed is not deemed patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of detecting an intrahepatic cholestasis of pregnancy, wherein the method determines the differential expression level of the recited RNA markers, does not reasonably provide enablement for the method which simply detects the RNA markers.  The specification make and use the invention commensurate in scope with these claims.
Enablement Issue:
	The specification, on page 7, discloses that Human LncRNA Array v4 chip was used to screen a plurality of samples, wherein differentially expressed LncRNAs were discovered, wherein, “correlation between the three differentially expressed LncRNAs (ENST00000449605.1, ASO3480 and ENST00000505175.1) and the incidence of ICP was then verified” (page 7, lines 13-15).
	Therefore, Applicants’ own specification evidences that the diagnostic significance is based on their differential expression levels, and not simply their presence/absence.  
	Such is further evidenced by Applicants’ specification, wherein many LncRNAs are expressed with some being up and some being down regulated:
	“Human LncRNA Array v4 chip was used to conduct preliminary screening and it was found that 58 LncRNAs were up-regulated and 85 LncRNA were down-regulated.  The correlation between the three differentially expressed LncRNAs (ENST00000449605.1, ASO3480 and ENST00000505175.1) and the incidence of ICP was then verified” (page 7, lines 11-15)
“Statistical analysis was performed using SPSS16.0 statistical analysis software … the inventors detected LncRNA with differential expression (different expression (up-regulation or down-regulation) compared to the control > 2 

	Based on such data from Applicants’ own specification, one of ordinary skill in the art would be incapable of practicing the claimed invention fully commensurate in scope without undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 names a long non-coding RNA (i.e., LncRNA) having the accession number ENST00000449605.1, ASO3480, and ENST00000505175.1.  According to the specification, these are accession numbers employed by what appears to be a commercially sold array (sold by Capitalbio Technology, see page 6, line 16):


There is no disclosure in the specification as to what constitutes an LncRNA of the recited accession numbers nor is there a repository where exact nature of these sequences are identified, such as GenBank, nor is the sequence characterized in the art other than the post-filing publication from Applicants that also identify these sequences by their accession numbers without revealing the actual sequences.
Therefore, the metes and bounds of LncRNAs based on the recitation of their accession numbers of a commercially sold array are deemed indeterminable and therefore, indefinite.
Claims 10-13 are indefinite by way of their dependency on claim 8.
Conclusion
	No claims are allowed.
	Claims are free of prior art as the prior art does not teach or suggest for a method of detecting ICP in a subject based on the LncRNA markers recited in the claims.
	The rejection under 35 U.S.C. 101 would be overcome by incorporating the limitation of claim 11 into the base claim 8.
	The rejection under 35 U.S.C. 112b would be overcome by incorporating the limitation of claim 9 into the base claim 8.


Query Match             100.0%;  Score 20;  DB 14;  Length 32;
Best Local Similarity   85.0%;  
Matches   17;  Conservative    3;  Mismatches    0;  Indels    0;  Gaps    0;

Applicant SEQ ID NO: 1              1 CAGGCTGGGCAACATAGTGA 20
                                      |||||:||||||||:||:||
Bentwich SEQ ID NO: 364975          2 CAGGCUGGGCAACAUAGUGA 21


Query Match             89.5%;  Score 17;  DB 14;  Length 32;
Best Local Similarity   100.0%;  
Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Applicant SEQ ID NO: 2               3 TGGGCTCAAACGATGCT 19
                                       |||||||||||||||||
Bentwich SEQ ID NO: 453200          32 TGGGCTCAAACGATGCT 16

	Bentwich, however, does not disclose that these sequences are implicated with intrahepatic cholestasis of pregnancy nor identify these sequences as being long, non-coding RNA molecules (i.e., LncRNA).
	Hu et al. (Cell Death and Disease, 2018, vol. 9, pages 1-14) teach that long, non-coding RNA molecules have shown to have correlation with intrahepatic cholestasis of pregnancy.  Hu et al. employ a commercially sold array from Agilent® which is designed to globally profile human lncRNAs (see page 2, 1st column, Microarray assay).  The artisans do identify several lncRNA molecules which are implicated with ICP based on their study (“[w]e verified the expression of 11 LncRNA in placenta of ICP … Linc02527, KCNMB2-AS1, YEATS2-AS1 and TCONS-00011228 were significantly increased …”, page 3, 2nd column), but fail to disclose that the identified lncRNAs were those of the presently claimed.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 8, 2022
/YJK/